182 S.W.3d 693 (2006)
Paul A. WIBBENMEYER, Respondent,
v.
DIRECTOR OF REVENUE, STATE OF MISSOURI, Appellant.
No. ED 85762.
Missouri Court of Appeals, Eastern District, Division Three.
January 17, 2006.
Zainab S. Smith, St. Louis, MO, for appellant.
Michael K. Kielty, St. Charles, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
The Director of Revenue appeals the judgment reinstating the driving privileges of Paul A. Wibbenmeyer after an administrative suspension. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court's judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).